Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method comprising, by a computer device: identifying a facial image from an image of a scene; determining a context associated with the facial image based on a context model; determining the facial image is an unfamiliar person  based on the context and failing to match the facial image to one of a plurality of facial recognition models; creating a new face sample group to associate with the facial image and the context; and generating a temporary facial identifier to associate with the new face sample group and the context, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 8 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an apparatus comprising: a camera; and one or more non-transitory storage media embodying instructions and one or more processors operable to execute the instructions to: identify a facial image from an image of a scene; determine a context associated with the facial image based on a context model; determine the facial image is an unfamiliar person based on the context and failing to match the facial image to one of a plurality of facial recognition models; create a new face sample group to associate with the facial image and the context; and generate a temporary facial identifier to associate with the new face sample group and the context, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 15 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, one or more non-transitory computer-readable storage media embodying instructions that when executed by one or more processors cause the one or more processors to: identify a facial image from an image of a scene; determine a context associated with the facial image based on a context model; determine the facial image is an unfamiliar person  based on the context and failing to match the facial image to one of a plurality of facial recognition models;Active 68141279.1.DOCXATTORNEY DOCKETPATENT APPLICATION 082499.017016/812,1015 of 9create a new face sample group to associate with the facial image and the context; and generate a temporary facial identifier to associate with the new face sample group and the context, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642